Allow me, in the first place, to express to you. Sir, my warmest congratulations on your election to the presidency of the fortieth session of the United Nations General Assembly. We are sure that the choice is intended not only as a symbolic tribute to your country but also as a way of expressing appreciation for your qualities as an experienced diplomat, one who has always firmly asserted your connection with the ideals of peace, equality and understanding among the peoples and nations of today's international community. We wish to express to you our best wishes for your success in the accomplishment of your important task and our conviction that your responsibilities will be performed in an exemplary manner, and with dignity.
We wish also to express our heartfelt esteem to the outgoing President, Ambassador Paul Lusaka, for the clear-headed and dignified way in which he carried his mandate throughout the thirty-ninth session of the General Assembly, for praiseworthy professional qualities, which dignify both his own country and Africa as a whole, and for the important role he has always played within the African community in making a most positive contribution to the cause of African unity.
We would like to reiterate to the Secretary-General, Mr. Javier Perez de Cuellar, our deep appreciation and admiration for his efforts directed to the attainment of the objectives of the United Nations, giving heed to the concerns of all peoples and nations, small and large, and thus helping to bring about just resolutions of disputes and conflicts which threaten international peace and security in different parts of tho world. We very much appreciate his example of courage and unselfish dedication.
I would like to join with the countries which have already delivered their message here and, on behalf of His Excellency President Jose Eduardo dos Santos and of the Government and people of the People's Republic of Angola, to assure the Mexican people of our sympathy and solidarity and to express our condolences to the bereaved families who lost loved ones in the 19-21 September earthquakes. We trust that, with the support of the international community, the Mexican people will, as in the past, be able to overcome this hardship.
The world is currently experiencing growing international tension created by militaristic policies and the belligerent practices of imperialism, which sustain the escalation of the uncurbed arms race in all forms, including nuclear and other weapons of mass destruction, thus irrefutably increasing the risk of nuclear war.
The People's Republic of Angola thinks that the States which possess nuclear arms, together with those equipped with massive weaponry, should negotiate the achievement of effective measures conducive to an immediate reduction of their armaments expenditure. The adoption of specific measures towards disarmament should save considerable resources that could be used directly for the improvement of the critical economic and social situation in developing countries. The forthcoming meeting of the top Soviet and American dignitaries will constitute an opportunity to examine possible paths towards a new era in the universe, with more concern and renewed hope in relation to the problems of peace and co-operation for the benefit of all, and the establishment of a new, and more just and equitable, international economic order.
The People's Republic of Angola acknowledges the significance and importance of the environment and of science in terms of Antartica's potential, and reaffirms the need to extend co-operation to the Antarctic region without discrimination and for the good of all mankind. In our view, Antartica should continue to be used exclusively for pacific ends.
The current international economic scenario is characterized by a profound crisis whose causes are rooted in the present structure of international economic relations, which is based on inequality and dependence, with disastrous consequences for the economic situation of developing countries in particular. While world commerce registered an increase of 9 per cent the developing countries were experiencing a recession in their economies because of the manipulation of the terms of trade, a fall in commodity prices, protectionist measures and increased interest rates, which made it difficult for those countries to retain their international solvency and consequently the stability of their balance of payments.
A number of other factors are responsible for the worsening of the economic situation in the developing countries, particularly those of the African region. An unprecedented famine crisis can be witnessed today in our continent, with hunger and poverty striking a large number of people. The situation is made worse, on the one hand, by the poor technological capacity for the prevention of the effects of natural disaster, as in the case of land impoverishment, drought or hurricanes; and, on the other hand, by the lack of realistic action in implementation of development programs, which consequently become impracticable.
In 1984 African countries faced an external debt amounting to $158 billion, and in the current year estimates show an increase of 3 per cent even if restrictive measures are adopted by some of them in order to cut it down. The solutions to be adopted must necessarily focus on modern technology transfer, which can generate increased agricultural development, and implementation of an industrialization process for the transformation of the exportable basic products of those countries.
There is therefore a need for joint action to find appropriate forms of economic and financial co-operation in order to overcome the current debt situation. We consequently reaffirm our support of the decision of the Heads of State of the countries members of the Organization of African Unity which stressed the need for an international conference, under the auspices of the United Nations and with the participation of debtor and creditor countries, on reform of the international monetary system.
In the context of the importance of economic development being accompanied by social development, we laud and fully support the global initiative on the immunization of all children by 1990, a worthy endeavor in which Governments and United Nations agencies are co-operating. Taken in the context of the current international political scene, the situation in southern Africa is becoming more and more alarming in view of the increasing hostility of the illegal apartheid regime of terror, whose existence constitutes an offense to the world conscience and a threat to international peace and security.
We are today seized of yet another open invasion of the People's Republic of Angola by South African regular armed forces. In fact, neither the earlier resolutions of the Security Council nor Security Council resolution 571 (1985), of 29 October 1985, have been implemented, because of the arrogant intransigence of racist South Africa.
From 30 September until now, new bombing attacks and the occupation of parts of our territory have taken place, as stated in the text of the message by the President of the People's Republic of Angola addressed to His Excellency the Secretary-General of the united Nations from which I quote:
"I would like to inform you that the security conditions in south-east Angola continue to deteriorate dangerously as a result of the growing interference of South African armed forces in the internal affairs of Angola and of the direct involvement of the South African armed forces in aggressive military actions against the Angolan people and its sovereign nation.
"In addition to the air raids of 17 September and the intervention of battalion Buffalo in military operations against the Angolan forces, which the Angolan Government condemned and denounced at the time, pointing out the material damage and the loss of human lives caused, I am herewith reporting a new South African offensive, with the intervention of military forces whose number has not yet been determined and which were landed in the territory of the People's Republic of Angola from Namibia, the territory illegally occupied by South Africa. These forces are located in the vicinity of Mavinga, 250 kilometers from the Namibian border, and they have already launched several aggressive actions against our military units using Mirage aircraft and taking advantage of the lesser experience of our pilots in areas far away from their runways. Specifically, the treacherous, murderous attacks took place as described below just as our ground forces were breaking through the third and last defense line of the UNITA puppets as they entered Mavinga town: first, on 28 September five South African planes flew over locations where our forces were positioned between 9.50 and 5.48; secondly, on 29 September the South African planes flew again for lengthy periods over the locations where our troops were positioned; thirdly, in the early morning hours of 30 September, between 3 and 6.20, a formation of more than eight planes from the South African air force raided our positions and caused more than 50 casualties among our troops, as well as dozens of wounded men, and brought down six Angolan helicopters.
"In addition, our infantry soldiers clashed with South African armed forces in direct combat."
It can be verified that South African artillery units are in Angola to attack our armed forces which have been engaged in the establishment of peace and security in that region of our country. The pretext presented by racist South Africa does not convince anybody any more, not even those who defend the policy of constructive engagement.
South Africa does not respect the most fundamental principles of international law- Pretoria's soldiers make incursions into areas of my country that have never sheltered Namibian refugees. This was the case in Cabinda, where United States oil interests could have been harmed if it had not been for the prompt intervention of the Angolan defense forces, which neutralized the special racist commando unit whose mission it was to destroy the Malongo oil installation in Cabinda, a province situated more than 2,000 kilometers from the Namibian-Angolan border.
The actual situation is characterized by the direct intervention of the South African army against Angola with the objective of defending the puppets of the so-called UNITA, long since denounced as the South African army's surrogates, whose objective is to destabilize Angola.
On the other hand, the apartheid regime is doing everything possible to extend violence across the whole region in order to divert the attention of the international community from the serious situation in South Africa, where the black majority and other groups are determined to end a system that is inconceivable in the 20th century.
The South African regime is the main cause of the tension and destabilization experienced by the States in southern Africa. South Africa continues to violate the resolutions of the United Nations, the Organization of African Unity (OAU) and the Movement of Non-Aligned Countries, with the help of certain Western countries. The recent statement made by the united States Secretary of State before this General Assembly is a clear demonstration of the encouragement given to South Africa to pursue the policy of destabilization in our region. It is now high time for the Reagan Administration to demonstrate without ambiguity on whose side it stands: on the side of the sovereign States of southern Africa Members of this Organization or on the side of the apartheid regime, which is condemned by the international community, including a growing number of American citizens. The Government of Pretoria cannot prevent the liberation of the Namibian people by a facade of alterations, declarations of states of emergency or the blackmailing of neighboring countries.
With regard to my country, there is no civil war in Angola. Rather, there is permanent aggression orchestrated by Pretoria, and joined by a group of ambitious Angolan traitors motivated by anti-patriotic, tribal and racial interests.
The Government of the People's Republic of Angola follows a policy of unity oriented towards the integration of all its citizens without discrimination. He reject categorically the pretended reconciliation with armed factions manipulated by and acting on behalf of the apartheid regime.
When Pretoria claims that the climate of tension and aggression created in southern Africa is a regional expression of the East-West conflict, that is nothing more titan a justification of the reinforcement of the military aid it has been receiving to impose its political and economic diktat by force of arms on the independent countries of the region which do not conform to its political system.
The Cuban troops are in Angola at the request of the People's Republic of Angola under an agreement subscribed to by two sovereign and independent States.
As the international community knows, South African racist troops are illegally occupying the Territory of Namibia. Thus, the Cuban presence in Angola* which South Africa considers to be an obstacle to peace in southern Africa, is on the contrary a guarantee of stability and peace against Pretoria's expansionist designs. But in spite of the ambiguity and dishonesty of some of our partners, we are willing to pursue our efforts to achieve peace in southern Africa.
Our country has followed with a certain apprehension the evolution of the situation in other points of the African continent, for instance in Chad, where its people is in the midst of a serious crisis caused by multiple acts of foreign interference. We are therefore happy that the OAU is continuing indefatigably its efforts in favor of independence and national unity and to bring about a constructive dialog between the parties involved.
As far as Western Sahara is concerned, we think that the development of direct negotiations between the parties and the holding of a referendum so that the Sahraouri people can exercise their right to self-determination, in conformity with OAU resolution 104 and General Assembly resolution 39/40, are the instruments for the settlement of the dispute.
As for the Middle East, we must point out that the Palestinian issue remains the core of the crisis in the Middle East. Just and lasting peace cannot be achieved without recognition of the legitimate right of the Palestinian Arab people to return to their homeland and establish an independent, sovereign State on its own national territory.
To that end, and in conformity with the recommendations of the Geneva Declaration on Palestine, we think that the holding of an international conference on the Middle East, with the participation of the parties involved, namely the Palestine Liberation Organization (PLO) and permanent members of the Security Council, would certainly help create a climate of peace and stability in the region.
Meanwhile, very recently, in open defiance of the international community, Israeli armed forces committed an aggressive act against Tunisia, once again showing its true terrorist nature by presenting the most fallacious arguments to justify that criminal action. We vehemently condemn this aggressive act.
In the Persian Gulf we continue to witness an escalation of the war between two brother countries, both members of the Non-Aligned Movement, the consequences of which are tragic in terms not only of loss of human life but also of the destruction of economic infrastructures. We therefore strongly urge the belligerent parties to seek a peaceful, just and honorable solution, in conformity with the Charter of the United Nations and the principles of the Non-Aligned Movement, in order to restore peace, security and stability to the region.
In Central America aggressive action by imperialist forces is ever present. A constant threat hovers over Nicaragua and we regret that certain countries of the region have taken a hostile position in relation to Nicaragua, helping the United States in actions aimed at destabilizing that sovereign country, a Member of the United Nations and a member of the Non-Aligned Movement, through terrorist and armed forces.
The People's Republic of Angola supports Nicaragua in its struggle to maintain its territorial integrity and its efforts to bring about a peaceful settlement of the Central American conflict. Our country also fully supports the peace efforts of the Contadora Group.
The People's Republic of Angola urges all States in South-East Asia to co-operate in order to avoid new threats to peace and security in the region, and to adopt measures to create favorable conditions for permanent, balanced and harmonious relations among the countries of the region, in accordance with the principles of peaceful coexistence, respect for sovereignty and national independence, territorial integrity and non-intervention and non-interference in the internal affairs of other states.
In East Timor, we understand that progress is being made, through dialog between Portugal and Indonesia,, with the mediation of the Secretary-General. We trust that the legitimate interests and inalienable rights of the people of East Timor will be safeguarded in this process.
Rising from the ashes of a war that killed many millions, and caused mankind enormous material losses, which even today can still be felt, the United Nations has helped to avert new wars and major conflicts. The preservation of international peace and security is a vital need of mankind. This Organization is an instrument with the ability to guarantee satisfaction of that need, forming an appropriate forum in which to find solutions to the most complex problems of international relations today, in particular those related to colonization, development, peace and disarmament.
During the last 40 years, from 24 October 1945 to today, the United Nations has played an important role in the history of mankind, promoting the fundamental rights, self-determination and independence of peoples, as well as co-operation between developed and developing countries.
We would like to express our hope that the noble objectives for which the United Nations was created will be implemented on the basis of justice and the equality of Member States.
The struggle continues. Victory is certain.